FILED
                           NOT FOR PUBLICATION
                                                                           MAY 25 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FANYA YOUNG,                                     Nos. 14-16926
                                                      15-15108
              Plaintiff-Appellant,
                                                 D.C. No. 3:14-cv-03627-WHA
 v.

THIRD AND MISSION ASSOCIATES,                    MEMORANDUM*
LLC, DBA The Paramount; RELATED
PROPERTY MANAGEMENT;
RELATED CALIFORNIA; KIMBALL
TIRFY & ST. JOHN LLP; RELATED
CO. INC.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                             Submitted May 15, 2017**
                              San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: W. FLETCHER and TALLMAN, Circuit Judges, and HUCK,*** District
Judge.

      Fanya Young appeals the district court’s dismissal of her complaint against

Defendants Third & Mission Associates (“TMA”), Related Property Co.

(“Related”), and Kimball, Tirey & St. John, LLP (“KTS”) (collectively,

“Defendants”), and the district court’s denial of her motion for sanctions against

KTS. Young also appeals the district court’s execution of her temporary

restraining order bond and award of $763 to TMA. We have jurisdiction under 28

U.S.C. § 1291 and we affirm.

      1. The district court did not abuse its discretion in denying Young’s motion

for sanctions. Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 409 (1990).

Young failed to comply with the “strict procedural requirements” to obtain

sanctions under Rule 11 because she did not serve a motion on Defendants and

provide them with at least twenty-one days to retract the pleading before seeking

sanctions from the court. Radcliffe v. Rainbow Constr. Co., 254 F.3d 772, 789 (9th

Cir. 2001).

       2. Young’s complaint failed to state a claim and was appropriately

dismissed. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040


      ***
             The Honorable Paul C. Huck, United States District Judge for the U.S.
District Court for Southern Florida, sitting by designation.
                                          2
(9th Cir. 2011) (we review de novo a district court’s grant of a motion to dismiss

under Fed. R. Civ. P. 12(b)(6)).

      First, Young alleged a claim under the Fair Credit Reporting Act (“FCRA”).

Her complaint, however, does not identify which provision of the FCRA

Defendants are alleged to have violated, but instead cites a provision of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692e. The complaint lacks any

plausible allegations that Defendants reported her debt to any third parties.

Moreover, Young has forfeited any challenge to the district court’s dismissal of her

FCRA claims because she failed to offer any argument in her opening brief on

appeal. Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Second, Young has failed to state a claim for relief for violations of

Department of Housing and Urban Development regulations as codified at 24

C.F.R. § 247. Young’s proffered exhibits do not “allow[] the court to draw the

reasonable inference,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), that her unit

was part of a “subsidized project” within the meaning of 24 C.F.R. § 247.2 and

thus that TMA was subject to the regulations set forth in 24 C.F.R. § 247.

      Third, Young has failed to state a claim under the Fair Debt Collection

Practices Act (“FDCPA”). Young claims an attorney for KTS and alleged agent of

TMA, withheld or provided misleading information regarding Young’s outstanding


                                          3
balance and improperly applied late fees, and that Defendants violated 15 U.S.C. §

1692d. Young’s complaint does not include any factual allegations that could be

construed as harassment in violation of 15 U.S.C. § 1692d. Nor does Young

plausibly allege misrepresentations by Defendants. The exhibits attached to

Young’s complaint fail to evince the discrepancies she alleges and in fact

contradict some of the statements in her complaint. Young’s complaint also fails

to include allegations to support her claim that TMA acted improperly in imposing

late fees.

       3. The district court did not err in executing Young’s bond. The district

court maintained jurisdiction to “suspend, modify, restore, or grant an injunction

on terms for bond or other terms that secure the opposing party’s rights” during the

pendency of Young’s appeal. Fed. R. Civ. P. 62(c). TMA was “wrongfully

enjoined” from evicting Young between August 12, 2014, when the district court

issued a temporary restraining order, and September 4, 2014, when the district

court lifted the order and denied Young’s motion for a preliminary injunction.

Nintendo of Am., Inc. v. Lewis Galoob Toys, Inc., 16 F.3d 1032, 1036 (9th Cir.

1994). TMA was therefore entitled to “provable damages,” which the district court

reasonably concluded equaled one month’s rent, or $763. See id.




                                          4
      4. Young’s motions to “transmit physical and documentary exhibits” [Dkt.

#24, 30] are DENIED. Lowry v. Barnhart, 329 F.3d 1019, 1024-25 (9th Cir. 2003)

(appellate review is limited to the record before the district court).

AFFIRMED.




                                            5